UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL BRIGHT-ASANTE,
                               Plaintiﬀ,
                                                               OPINION & ORDER
                 – against –
                                                                  15 Civ. 5876 (ER)
SAKS & COMPANY, INC. and THEO
CHRIST,
                               Defendants.


RAMOS, D.J.:
        Michael Bright-Asante brings this case against Saks & Company, Inc. (“Saks”)

and �eo Christ, Saks’s Vice President for Human Resources, (collectively,

“Defendants”), alleging unlawful discrimination under 42 U.S.C. § 1981, unlawful

discrimination under New York City Human Rights Law (“NYCHRL”), and constructive

discharge. 1 Doc. 78. Before the Court is Defendants’ motion for summary judgment on

all claims. Doc. 131. For the reasons stated below, the motion is GRANTED.
I.      BACKGROUND
        A. Factual Background
        �e Court assumes familiarity with the facts in its prior decision in this case,

Bright-Asante v. Saks & Company, Inc., 242 F. Supp. 3d 229 (S.D.N.Y. 2017).

Nevertheless, it will restate and supplement these as necessary below.

        Bright-Asante, a forty-three-year-old African-American male, began his

employment with Saks at their Fifth Avenue, ﬂagship store on July 23, 2007. Doc. 138

¶¶ 1–2; Doc. 78 ¶ 7. Bright-Asante was a sales associate in the women’s shoe

department, where he developed a wealthy and illustrious clientele, including ﬁrst ladies

and some of the richest women in the world. Doc. 137 ¶ 10. He was a strong sales


1
 Bright-Asante also brought a claim for unlawful discrimination against the union, Local 1102 RWDSU
UFCW (“Local 1102”). However, this cause of action was stricken and Local 1102 was subsequently
dismissed from the case. See Docs. 85, 115.
associate and one of Saks’s top performers. Doc. 139, Ex. J, 10:17–11:12. At the time of

his employment, there were approximately ninety-to-one-hundred sales associates in the

women’s shoe department, and about half of these were minorities. Id., Ex. E, 140:18–

142:5.

         On August 29, 2014, Bright-Asante made two sales to a woman who represented

that she was Maureen Hennessy, an actual Saks credit card holder who, according to

Saks, lived in Bronxville, New York. Doc. 138 ¶¶ 3–4. One transaction was for four

pairs of shoes, totaling $6,989.77, and the other was for a pair of boots, totaling
$2,259.16. Id. ¶¶ 12, 24. �e customer, however, was not Maureen Hennessy, but rather

Crystal Kipp, who Saks had already identiﬁed as part of a group perpetrating an ongoing

fraud with complicit members of the shoe department. Doc. 133 ¶ 29. Pursuant to the

scheme, Saks sales associates and a group of external individuals worked together to

make fraudulent purchases using the identities of Saks credit cardholders. Doc. 138 ¶¶ 5,

6, 10. �e investigative team, led by Lisa Benson, Director of Internal Aﬀairs, had ﬁrst

identiﬁed Kriss Rockson, also a sales associate in the women’s shoe department, as

having made several fraudulent sales, many using the credit cards of customers who lived

in Bronxville. Doc. 133 ¶¶ 5–7. �e team then began monitoring for other potentially

fraudulent transactions using “exception-based reporting.” Per this reporting mechanism,

transactions made using the relevant zip code would be reviewed for suspicious activity.

Doc. 138 ¶ 7. Information about unusual transactions—usually purchases of high-end

women’s shoes—would be forwarded to the Manhattan District Attorney’s Oﬃce and the

United States Secret Service, with whom Benson’s team had begun coordinating. Id.

¶¶ 8–9. Unbeknownst to Bright-Asante at the time, Saks had already identiﬁed Maureen

Hennessy as one of the scheme’s victims. Id. ¶ 5.

         Because Bright-Asante’s sales to Kipp met the “exception-based reporting”

criteria, they were identiﬁed for further review. Benson reviewed the transactions,

including a review of Saks’s internal video camera system (“CCTV”) footage. Doc. 133


                                              2
¶ 13. �e ﬁrst transaction for $6,989.77 took place in a back room of the Christian

Louboutin area of the women’s shoe department. Doc. 138 ¶ 13. �e room was closed

oﬀ to the sales ﬂoor by two doors. Id. Kipp told Bright Asante that she was a Saks credit

cardholder, but that she did not have her credit card with her. Id. ¶ 14. Bright-Asante

then proceeded to look up her account, which required inputting the last four digits of her

Social Security number into the register and reviewing her identiﬁcation. Id. Kipp wrote

the last four digits of her Social Security number on a piece of paper and tried to hand it

to Bright-Asante, but, rather than input the digits himself, he directed her to do so, giving
her access to the Saks register. Id. ¶¶ 15–16. He also allowed Kipp to directly input her

e-mail address. Id. ¶ 17. �ough Bright-Asante maintains that high-end customers were

allowed to input their own sensitive information, he could not recall at his deposition that

he has ever permitted any other customer to do so. Id. ¶¶ 15, 18. During the transaction

with Kipp, Bright-Asante used his cell phone to take a picture of the driver’s license that

she had provided for identiﬁcation, and he may have been texting with someone during

the transaction, including while Kipp was using the register. Id. ¶¶ 19–20. Bright-Asante

eventually keyed in Maureen Hennessy’s Saks credit card number to complete the sale.

Id. ¶ 21. Saks states that the transaction lasted approximately twelve minutes. Id. ¶ 22.

According to Benson, Bright-Asante’s “conduct in giving the customer unfettered access

to employee-only areas and the cash register suggested [that Bright-Asante and Kipp]

were familiar with each other.” Doc. 133 ¶ 27. About ﬁfteen minutes later, Kipp

returned—without her bag from the ﬁrst purchase—to buy a pair of boots. Doc. 138

¶¶ 23, 25. Bright-Asante processed the sale using the same account number he had used

during the ﬁrst transaction. Id. ¶ 24.

         Bright-Asante has stated during the course of this litigation that none of his

behavior was unusual for a sale of this size and that Saks “encouraged its high-end

customers to be treated like royalty.” Doc. 138 ¶¶ 13, 15, 22. However, he could not

recall “any other customer who he has ever permitted to access a register to input her


                                              3
Social Security number or e-mail address.” Id. ¶ 18. Upon review, Benson and her team

made the determination that Bright-Asante’s transactions were indeed fraudulent and

reported them to law enforcement for further investigation. Id. ¶¶ 27–28. 2

         Bright-Asante maintains that later the same day, he learned that Kipp had asked

another sales associate for a gift receipt of the purchases. Doc. 139, Ex. E at 106:1–13.

He thought this behavior was odd and reported it to Asset Protection. Id. Kipp returned

to the store on September 3, 2014 to return her purchases. Id. at 107:11–18. She

requested that the returns be placed on a gift card, instead of on the credit card she had
previously used. Id. at 107:19–25. Bright-Asante reported this ﬁrst to his manager and

then to Asset Protection but was instructed to process the transaction as requested. Id. at

108:1–13.

         On the same day that she returned the shoes she bought from Bright-Asante, Kipp

also used Hennessy’s information to make a purchase from Susan David, a white Saks

sales associate at the Chanel boutique. Doc. 138 ¶ 37. David’s transactions were also

identiﬁed for further review. Id. ¶ 38. Benson reviewed the transaction, including the

CCTV footage of the sales. Id. Based on her review, Benson did not ﬁnd the transaction

suspicious and therefore did not report it to law enforcement for further investigation. Id.

For example, Benson maintains that David did not take Kipp into a private-closed oﬀ

area to conduct the sale, did not allow Kipp to access the cash register, and did not use

her cell phone during the transaction. Id. ¶¶ 39–41. Benson also maintains that David’s

transaction was shorter than Bright-Asante’s. Id. ¶ 42.

         �e video of David’s sale was not preserved, which Bright-Asante asserts

indicates spoliation because he issued a litigation hold letter to Saks on October 22, 2014.

Id. ¶ 38. Saks maintains that the video was taped over in accordance with its policy to

2
 In Benson’s aﬃdavit, she states that “while it was discovered in the course of our investigation that other
Sales Associates sometimes retained customer information on their cell phones in violation of policy,
Plaintiﬀ’s repeated reference to his cell phone during this otherwise suspicious transaction raised a red
ﬂag.” Doc. 133 ¶ 28.



                                                      4
keep videos for no more than 20-30 days, and Bright-Asante’s litigation hold letter was

received well after that. Doc. 139, Ex. L at 25:20–26:9; id., Ex. O. Bright-Asante, who

has never seen the video of David’s sale and was not present during the sale, maintains

that nothing distinguished his sale to Kipp from David’s. �e only diﬀerence between the

two, according to Bright-Asante, is their race. Doc. 137 ¶¶ 61–62.

        Bright-Asante and four other Saks sales associates were arrested in connection

with the fraud scheme on September 5, 2014. Doc. 138 ¶ 29. He was questioned by the

New York Police Department and the Secret Service, and his cell phone was conﬁscated.
Id. ¶¶ 30–31. He was ultimately charged with identity theft and grand larceny. Id. ¶ 34.

        On September 8, 2014, Defendant �eo Christ, Saks’s Vice President of Human

Resources, notiﬁed Bright-Asante that he had been suspended, pending the outcome of

his case. Id. ¶ 35. Bright-Asante’s charges were eventually dropped on speedy trial

grounds. Id. ¶ 49. He wrote to notify Christ of this development on March 20, 2015 and

enclosed a copy of the Certiﬁcate of Disposition. Id. ¶ 48. In his letter, Bright-Asante

did not speciﬁcally ask to return to work, and Saks took no steps to reinstate him. Id.

¶ 50. In January 2016, he received a package of personal items he had left at Saks when

he was arrested. Doc. 137 ¶ 47. Included in the package was a note dated January 2,

2015, stating “Associate No Longer Employed.” Id.

        Meanwhile, on September 14, 2014, Bright-Asante’s union, Local 1102 United

Food and Commercial Workers, RWDSU (“Local 1102”), had ﬁled a grievance on his

behalf, challenging his suspension. Doc. 138 ¶ 46. �e grievance was arbitrated on June

23, 2016, but Bright-Asante did not participate in or attend the arbitration. Id. ¶¶ 46–47,

52. On July 29, 2016, the arbitrator denied Local 1102’s grievance and found that Saks’s

treatment of Bright-Asante had not violated the Collective Bargaining Agreement. Id.

¶ 53.

        On May 9, 2018, long after this lawsuit had commenced, Saks oﬀered to reinstate

Bright-Asante’s employment. Id. ¶ 55. Bright-Asante denied the oﬀer and maintains that


                                             5
it was not made in good faith. Id. ¶ 56. He is currently employed by United Airlines.

Doc. 137 ¶ 63.
       B. Procedural History
       Bright-Asante ﬁled this case on July 28, 2015. Doc. 2. He amended the

complaint on April 4, 2016, bringing various state and federal claims against Saks, Christ,

and Local 1102. Doc. 25. On June 9, 2016, Defendants moved to dismiss all claims or to

compel arbitration because all of the claims arose out of or were related to the Collective

Bargaining Agreement between Local 1102 and Saks. Doc. 32. Before the Court could

decide that motion, an arbitration between Local 1102, on Bright-Asante’s behalf, and

Saks was held on June 23, 2016; it was decided in Saks’s favor on July 29, 2016. Doc.

138 ¶¶ 46–47, 52–53. On November 30, 2016, Bright-Asante moved to vacate the award

or, in the alternative, to amend his complaint. Doc. 55. On March 9, 2017, the Court

decided both of the pending motions. It granted in part and denied in part Saks’s motion

to dismiss, and denied Bright-Asante’s motion to vacate the award. Doc. 74. However,

the Court granted Bright-Asante leave to amend his complaint. Id.

       On March 28, 2017, Bright-Asante ﬁled a Second Amended Complaint, bringing

claims for unlawful discrimination under 42 U.S.C. § 1981 and the NYCHRL against

Saks and Christ; and for constructive discharge against Saks. Doc. 78. He also included

a claim against Local 1102, but this claim was stricken and Local 1102 was subsequently

dismissed from the case. Docs. 85, 115. Saks and Christ answered the Second Amended

Complaint on March 31, 2017. Doc. 79. �ey ﬁled the instant motion seeking summary

judgment on all claims on March 1, 2019. Doc. 131.
II.    LEGAL STANDARD
       Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is

‘genuine’ if the evidence is such that a reasonable jury could return a verdict for the non-

moving party.” Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467


                                             6
(S.D.N.Y. 2011) (citing SCR Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir.

2009)). A fact is “material” if it “might aﬀect the outcome of the suit under the governing

law.” Id. (internal quotation marks and citation omitted). �e party moving

for summary judgment is ﬁrst responsible for demonstrating the absence of any genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving

party meets its burden, “the nonmoving party must come forward with admissible

evidence suﬃcient to raise a genuine issue of fact for trial in order to

avoid summary judgment.” Saenger v. Monteﬁore Med. Ctr., 706 F. Supp. 2d 494, 504
(S.D.N.Y. 2010) (internal quotation marks omitted) (citing Jaramillo v. Weyerhaeuser

Co., 536 F.3d 140, 145 (2d Cir. 2008)).

       In deciding a motion for summary judgment, the Court must “construe the facts in

the light most favorable to the non-moving party and must resolve all ambiguities and

draw all reasonable inferences against the movant.” Brod v. Omya, Inc., 653 F.3d 156,

164 (2d Cir. 2011) (quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir.

2004)). However, in opposing a motion for summary judgment, the non-moving party

may not rely on unsupported assertions, conjecture, or surmise. Goenaga v. March of

Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995). �e non-moving party must

do more than show that there is “some metaphysical doubt as to the material

facts.” McClellan v. Smith, 439 F.3d 137, 144 (2d Cir. 2006) (internal quotation marks

omitted) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986)). To defeat a motion for summary judgment, “the non-moving party must set

forth signiﬁcant, probative evidence on which a reasonable fact-ﬁnder could decide in its

favor.” Senno, 812 F. Supp. 2d at 467–68 (citing Anderson v. Liberty Lobby, 477 U.S.

242, 256-57 (1986)).

       Nonetheless, “summary judgment may not be granted simply because the court

believes that the plaintiﬀ will be unable to meet his or her burden of persuasion at trial.”

Danzer v. Norden Sys., Inc., 151 F.3d 50, 54 (2d Cir. 1998) (citation omitted). Indeed,


                                              7
“[t]here must either be a lack of evidence in support of the plaintiﬀ’s position or the

evidence must be so overwhelmingly tilted in one direction that any contrary ﬁnding

would constitute clear error.” Id. (citations omitted). “[W]hen an employer provides

convincing evidence to explain its conduct and the plaintiﬀ’s argument consists of purely

conclusory allegations of discrimination, the Court may conclude that no material issue

of fact exists and it may grant summary judgment to the employer.” Walder v. White

Plains Bd. of Educ., 738 F. Supp. 2d 483, 493 (S.D.N.Y. 2010) (citations omitted).
III.     DISCUSSION
         A. 42 U.S.C. § 1981 Claim
         “Section 1981 oﬀers relief when racial discrimination blocks the creation of a

contractual relationship, as well as when racial discrimination impairs an existing

contractual relationship, so long as the plaintiﬀ has or would have rights under the

existing or proposed contractual relationship.” Domino’s Pizza, Inc. v. McDonald, 546

U.S. 470, 476 (2006). Moreover, § 1981 protects against the actions of third parties, as

well as the actions of a directly contracting party. Ginx, Inc. v. Soho All., 720 F. Supp. 2d

342, 358 (S.D.N.Y. 2010) (citing Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d

62, 75 (2d Cir. 2000) and Faraca v. Clements, 506 F.2d 956, 959 (5th Cir. 1975)).

         Bright-Asante states that Defendants have unlawfully discriminated against him
pursuant to 42 U.S.C. §1981 because they continue to “malign” his character, and that he

has been “unable to obtain a sales job at comparable stores.” Doc. 78 at ¶¶ 62–69.

However, he does not identify a speciﬁc contract on which to hang this claim. �ere is

nothing in the record to suggest that any of the conduct at issue relates in any way to a

contract between Bright-Asante and either Saks or Christ. �is claim fails on this basis

alone.

         Furthermore, as stated in more detail below, Bright-Asante has failed to establish

that race played any part in Defendants’ actions.




                                              8
        B. Unlawful Discrimination under the NYCHRL
        Asante alleges unlawful racial discrimination under the NYCHRL against both

Saks and Christ. �e NYCHRL makes it unlawful for any employer “because of the

actual or perceived . . . race . . . of any person . . . [t]o discriminate against such person in

compensation or in terms, conditions or privileges of employment.” NYCHRL § 8-

107(1)(a)(3). Courts interpret the NYCHRL’s provisions “broadly in favor of

discrimination plaintiﬀs, to the extent that such a construction is reasonably possible.”

Albunio v. City of New York, 16 N.Y.3d 472, 477–78 (2011). To survive a motion for

summary judgment on an NYCHRL claim,
            [T]he plaintiﬀ need only show that her employer treated her less
            well, at least in part for a discriminatory reason. �e employer may
            present evidence of its legitimate, non-discriminatory motives to
            show the conduct was not caused by discrimination, but it is entitled
            to summary judgment on this basis only if the record establishes as
            a matter of law that “discrimination play[ed] no role” in its actions.
Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 110 n.8 (2d Cir. 2013).

However, “a defendant is not liable if the plaintiﬀ fails to prove the conduct is caused at

least in part by discriminatory or retaliatory motives.” Id. at 113 (citing Williams v. New

York City Hous. Auth., 61 A.D.3d 62, 77–80 (1st Dep’t 2009)). “Summary judgment is

still appropriate in NYCHRL cases, but only if the record establishes as a matter of law

that a reasonable jury could not ﬁnd the employer liable under any theory.” Id. In other
words, “[s]ummary judgment dismissing a claim under the NYCHRL should be granted

only if ‘no jury could ﬁnd defendant liable under any of the evidentiary routes—[the

burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1993)], mixed motive, direct evidence, or some combination thereof.” 3 Kellman v.

Metro. Transp. Auth., 8 F. Supp. 3d 351, 378–79 (S.D.N.Y. 2014) (internal quotation




3
 Notably, however, these frameworks are “not applied to Title VII and NYCHRL claims in identical ways.”
Kellman, 8 F. Supp. 3d at 379.



                                                  9
marks and citation omitted); see also Bennett v. Health Mgt. Sys., Inc., 92 A.D.3d 29, 41

(1st Dep’t 2011).

       �e gravamen of Bright-Asante’s NYCHRL claim is that he was treated

diﬀerently than David, a white Saks sales associate who also made sales to Kipp. Doc.

78 ¶¶ 56–57, 59–60. He alleges that none of the other associates investigated were white,

even though about half of all Saks associates were white. Id. ¶¶ 48–49. �e parties agree

that to prove his claim based on inconsistent disciplinary practices, Bright-Asante needs

“to show that similarly situated employees who went undisciplined engaged in
comparable conduct.” Watson v. Arts & Entm’t Television Network, No. 04 Civ. 1932

(HBP), 2008 WL 793596, at *16 (S.D.N.Y. Mar. 26, 20018) (internal quotation marks

and citation omitted). To show that Bright-Asante and David were not engaging in

comparable conduct, Saks has provided evidence in the form of Benson’s testimony that

Bright-Asante’s transaction with Kipp was diﬀerent from David’s in several signiﬁcant

ways. Namely, Bright-Asante allowed Kipp into a private part of the store; allowed her

to access the Saks register; and appeared to be on his cell phone for the duration of the

transaction. �ough Bright-Asante explains and provides context for this conduct—and

even suggests that such conduct was allowed by Saks—he does not dispute it. Doc. 138

¶¶ 13–20. Contrary to Bright-Asante’s contentions, Benson has provided testimony that

she reviewed the CCTV video of David’s transaction, and that David did not take Kipp to

a private area, did not allow her to access the Saks register, and was not on her cell phone

during the sale. Id. ¶¶ 38–43. Benson provided testimony that if any of these factors had

been present, she would have reported David’s transaction to law enforcement for further

review. See id. ¶ 44.

       Bright-Asante’s main objection to Benson’s testimony regarding the David video

is that it is inadmissible hearsay and that the underlying videotape is unavailable for

review (perhaps, Bright-Asante insinuates, due to spoliation). Consequently, it would be

inappropriate for the Court to rely on or consider this testimony at the summary judgment


                                             10
stage. Bright-Asante is, however, incorrect. Saks maintains that Benson’s testimony is

not hearsay because it is being oﬀered not for the truth of the matter asserted, but rather

to show Benson’s motivation in distinguishing between Bright-Asante’s and David’s

conduct. Benson’s testimony would be admissible on this basis. Arista Records LLC v.

Lime Grp. LLC, 784 F. Supp. 2d 398, 420 (S.D.N.Y. 2011) (“Out-of-court statements are

not hearsay if oﬀered to show the context within which parties were acting, or to show a

party’s motive or intent for behavior.”). But it would not necessarily be cabined to this

limited use at trial.
         As an initial matter, Benson’s testimony is not of a statement oﬀered for its truth,

but rather of her own observations. It is therefore not hearsay. Moreover, pursuant to

Federal Rule of Evidence 1004(a), “[a]n original is not required and other evidence of the

content of a writing, recording, or photograph is admissible if . . . all the originals are lost

or destroyed, and not by the proponent acting in bad faith.” �ere is nothing in the record

that gives rise to even the slightest inference of bad faith regarding the unavailability of

the video. On the contrary, Saks has provided credible evidence that its policy is to keep

videos for twenty-to-thirty days, after which the videos are destroyed. Doc. 139, Ex. L at

25:20–26:9. 4 David’s sales to Kipp occurred in early September 2014, and Saks did not

receive a litigation hold from Bright-Asante until late October 2014, well after thirty

days. Id., Ex. O. Nor has Bright-Asante identiﬁed any inconsistencies in Benson’s

testimony that would give this Court pause. �ere is no inconsistency between Benson’s

statement that she would identify unusual transactions and pass those along to law

4
  Bright-Asante contends that Saks’s testimony on this point is inconsistent. During discovery, Bright-
Asante took the deposition of Patrick McEvoy, who was designated as a 30(b)(6) witness for Saks. In that
deposition, McEvoy testiﬁed that when the security DVRs that were in place in 2014 were
decommissioned, they “were kept for around 30 to 60 days” before being destroyed. Doc. 139, Ex. L at
24:18–25:12. �is is entirely consistent with his statement that “we keep video for 20 to 30 days.” Id. at
25:20–25 (emphasis added). In any event, even if the DVRs were kept for 30 to 60 days, this alone does
not give rise to an inference of bad faith because Bright-Asante’s litigation hold letter was not received
until October 22, 2014, about 48 days after David’s sale to Kipp. Id., Doc. O. In other words, even if
Saks’s policy were to keep video for 30 to 60 days, it may well have already deleted the video by the time it
received Bright-Asante’s letter.



                                                     11
enforcement and her statement that David’s transaction was not unusual and was

therefore not passed along. Neither is there an inconsistency between Benson’s statement

that she did not know for certain whether Bright-Asante and Kipp had any prior

relationship and her impression that the video “suggested” a familiarity between the two.

�e Court ﬁnds it appropriate, then, to consider Benson’s sworn testimony in deciding

this motion. �ere is no issue of material fact as to “Benson’s real motivation for failing

to pass on the tape of Susan David to law enforcement”; just as there is no “issue of

credibility of the explanation of Saks for failing to produce the tape during discovery.”
Doc. 143 at 18.

        Bright-Asante does not contest that Benson’s testimony, when considered,

establishes that David is not a proper comparator for Bright-Asante. �e two engaged in

completely distinguishable conduct. �is led Benson to make two separate reporting

decisions. Bright-Asante has failed to put forth any evidence that links these diﬀerent

decisions to Bright-Asante’s race. Neither has Bright-Asante put forward any additional

circumstantial evidence that would give rise to an inference of discrimination. 5 Simply

alleging that half of Saks’s employees were white, while all of those ultimately arrested

for participating in the fraud scheme were minorities, is insuﬃcient to raise the specter of

a racial motivation without a ﬁnding that the white employees engaged in similar

conduct.

        �erefore, Bright-Asante’s claims against Defendants must fail under any

evidentiary theory available, as he has failed to put forth any evidence, either by direct or

circumstantial evidence, that race played any role in Benson’s decision to report his

conduct to law enforcement. On the other hand, Defendants have properly put forth

evidence that their decision was not motivated by race in any way. Importantly, the


5
  Bright-Asante alludes to e-mails between Benson and law enforcement oﬃcers, but these make absolutely
no mention or insinuation of a racial motivation. Nor has Bright-Asante provided any other evidence that
race was a motivating factor in identifying members of the fraudulent scheme.



                                                  12
purpose of this analysis is not to relitigate Bright-Asante’s criminal charges—or even to

determine whether these were appropriate. �e sole inquiry here is whether Benson’s

decision to ﬂag Bright-Asante’s transaction with Kipp but not David’s was racially

motivated. On the evidence before the Court, a reasonable jury could not ﬁnd that race

played any role in Benson’s decisions. For these reasons, Defendants’ motion for

summary judgment on the NYCHRL claim is granted. 6
        C. Constructive Discharge
        Finally, Bright-Asante brings a cause of action for constructive discharge against

Saks. “To state a prima facie case for constructive discharge, plaintiﬀ must establish that

[he] was constructively discharged and that the constructive discharge ‘occurred in

circumstances giving rise to an inference of discrimination on the basis of his

membership in [a protected] class.” Irvine v. Video Monitoring Servs. of Am., L.P., No.

98 Civ. 8725 (NRB), 2000 WL 502863, at *7 (S.D.N.Y. Apr. 27, 2000) (quoting

Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 91 (2d Cir. 1996)). To assert

constructive discharge, a plaintiﬀ must show that “rather than discharging him directly,

[his employer] intentionally create[d] a work atmosphere so intolerable that he [was]

forced to quit involuntarily.” Pryor v. Jaﬀe & Asher, LLP, 992 F. Supp. 2d 252, 261

(S.D.N.Y. 2014) (internal quotation marks omitted) (citing Petrosino v. Bell Atl., 385 F.3d

210, 229 (2d Cir. 2004)). “Work conditions are intolerable if they are so diﬃcult or

unpleasant that a reasonable person in the employee’s shoes would have felt compelled to

resign.” Whidbee, 223 F.3d at 73. �e Court’s inquiry is an objective one.

        At the motion to dismiss stage, this Court found that Bright-Asante need not

concurrently plead a hostile work environment claim to state a claim for constructive

discharge. Bright-Asante, 242 F. Supp. 3d at 242–44. �e Court further found that his


6
 Additionally, the Court notes that Bright-Asante has abandoned all claims against Christ, having not
addressed them in his opposition papers. See In re UBS AG Sec. Litig., No. 07 Civ. 11225 (RJS), 2012 WL
4471265, at *11 (S.D.N.Y. Sept. 28, 2012) (arguments not addressed in opposition are conceded).



                                                  13
allegations that he was indeﬁnitely suspended without pay for approximately ten months

beginning on September 9, 2014, with no indication that he would ever be called back,

was tantamount to termination and that there was no question that a reasonable employee,

in Bright-Asante’s shoes, would have felt compelled to seek other employment. Id. at

243–44. Saks again argues that these facts are insuﬃcient to succeed on a constructive

discharge claim. �e Court once more disagrees.

         However, for the reasons discussed at length above, the evidence obtained during

discovery cannot establish that the circumstances surrounding the constructive discharge
give rise to an inference of discrimination. Indeed, Bright-Asante has not established that

race was a factor at all in his ultimate suspension; nor has he raised any question of

material fact to this point. �e Court will therefore grant summary judgment on this

claim as well.
IV.      CONCLUSION
         For the foregoing reasons, Defendants’ motion for summary judgment is

GRANTED. In light of this Order, the parties’ requests for oral argument are denied as

moot. �e Clerk of Court is respectfully directed to terminate the motion, Doc. 131, and

to close the case.


         SO ORDERED.


Dated:    March 18, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                             14
